THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 February 8, 2011 EDGARCORRESPONDENCE Kimberly A. Browning, Esq. Senior Counsel U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:MainGate Trust (SEC File Nos. 333-170422 and 811-22492) Dear Kimberly: This cover letter accompanies Pre-Effective Amendment (“PEA”) No. 2 to the initial registration statement on Form N-1A filed by MainGate Trust on behalf of its initial series, MainGate MLP Fund (the “Fund”). The sole purpose of this filing is to include audited seed capital financial statements and the independent auditor’s consent. We look forward to speaking to you on Wednesday, February 9th at 11:00 am EST. Sincerely, Dee Anne Sjögren THOMPSON COBURN LLP
